Citation Nr: 1717046	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-21 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a compensable disability rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran had active duty service from June 1970 through January 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran's testimony was received during a November 2013 Board hearing.  A transcript of that testimony is associated with the record.

The Board remanded this matter in December 2014 for further development, to include scheduling the Veteran to undergo a new VA audiological examination and readjudication of the matter by the agency of original jurisdiction (AOJ).  The ordered development has been performed.  The matter returns to the Board for de novo review.


FINDINGS OF FACT
 
1.  Service connection is not in effect for the Veteran for right ear hearing loss.

2.  The Veteran has had, at worst, Level V hearing loss in his right ear that has caused difficulty understanding speech, particularly amidst background noise.


CONCLUSION OF LAW

The criteria for a compensable disability rating for right ear hearing loss are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.85 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

A May 2010 letter provided the Veteran with notice of the information and evidence needed to substantiate his claim for a higher disability rating for right ear hearing loss and information of the process by which VA assigns effective dates and disability ratings.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's claim submissions, lay statements, Board hearing testimony, and VA treatment records are associated with the record.  The Veteran was afforded VA examinations of his hearing loss in July 2010, April 2012, and February 2015.  Those examinations, considered along with the other evidence of record, are fully adequate for the purposes of determining the symptoms and impairment associated with the Veteran's hearing loss and the severity thereof.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

II.  Disability Rating for Right Ear Hearing Loss

In his May 2010 claim and subsequent lay assertions, the Veteran asserts entitlement to a compensable disability rating for hearing loss in his right ear.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings applies, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower disability rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is in favor of the claim.  If it is not, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.

In cases where the severity of a hearing loss disability is being considered, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85 (a) (2016).

In rating hearing loss disabilities, VA must first determine the Roman numerical designation for hearing impairment in each ear based upon a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85.  In general, the Roman numerical designation is determined through application of 38 C.F.R. § 4.85 (h), Table VI.

Under Table VI, the horizontal rows represent eight separate ranges of pure tone threshold averages, as demonstrated through audiometric testing for the frequencies at 1000, 2000, 3000, and 4000 Hertz.  The average pure tone threshold is calculated by determining the sum of the pure tone thresholds demonstrated at the four aforementioned frequencies and dividing that sum by four.  The vertical columns under Table VI represent nine separate ranges of speech discrimination percentage, as determined through Maryland CNC testing.  The Roman numerical designation of impaired efficiency is determined for each ear by intersecting the horizontal row appropriate for the calculated pure tone threshold average and the vertical column appropriate for the demonstrated percentage of speech discrimination.  For example, if audiometric testing shows an average pure tone threshold of 60 decibels in the right ear and Maryland CNC testing shows the percentage of discrimination of 70 percent in the right ear, the numeric designation level is "V" for the right ear. In the example, the same procedure would be followed to determine the Roman numerical designation for the left ear.  38 C.F.R. § 4.85 (b) (2016).

In instances where audiometric testing reveals an exceptional pattern of hearing impairment, Roman numerical designations may be determined under 38 C.F.R. § 4.85 (h), Table VIa.  Pursuant to 38 C.F.R. § 4.86, an exceptional pattern of hearing impairment exists where audiometric testing reveals either:  (1) pure tone thresholds of 55 decibels or more at each of the frequencies at 1000, 2000, 3000, and 4000 Hertz; or, (2) a pure tone threshold at 30 decibels or less at 1000 Hertz and 70 decibels or greater at 2000 Hertz.  If an exceptional pattern of hearing impairment is shown, Table VIa permits VA to determine the Roman numerical designation of hearing impairment based solely on demonstrated pure tone threshold averages.

After the Roman numerical designation has been determined for each ear, VA then determines the appropriate disability rating through application of 38 C.F.R. § 4.85  (h), Table VII (2016).  Table VII is applied by intersecting the appropriate horizontal row (which represents the Roman numerical designation for the poorer ear) with the appropriate vertical column (which represents the Roman numerical designation for the better ear).  For example, if the poorer ear has a Roman numerical designation of "VII" while the better ear has a numeric designation level of "V," the assigned disability rating is 30 percent.  38 C.F.R. § 4.85 (e) (2016).

Applicable to this case, if service connection is in effect for a hearing loss disability for only one ear, in order to determine the percentage disability rating under Table VII, the non-service-connected ear is assigned a Roman numerical designation for hearing impairment of I.  38 C.F.R. § 4.85 (f).

Pertinent VA treatment records show that the Veteran has been followed for periodic maintenance and cleaning of hearing aids that were issued initially in 2006.  In May 2010, the Veteran underwent audiometric testing that revealed the following pure tones:



HERTZ



1000
2000
3000
4000
RIGHT
45
40
60
70

Speech discrimination tests revealed speech recognition abilities of 72 percent in the Veteran's right ear.  Attending medical staff determined that the Veteran's speech and language skills were adequate for activities of daily living.  Based on the audiometric data, the average pure tone in the Veteran's right ear during the May 2010 treatment was 54 decibels.  Under Table VI, the Veteran had Level V hearing loss in his right ear during the May 2010 treatment.  After assigning Level I hearing loss to the non-service-connected right ear, application of the Roman numerical designations to Table VII correlates to a non-compensable disability rating.

Audiometric tests conducted during a July 2010 VA examination revealed identical pure tones and speech recognition ability in the Veteran's right ear.  As explained above, such findings correlate to a non-compensable disability rating.

The Veteran's right ear hearing loss was re-examined during an April 2012 VA examination.  Audiometric tests conducted at that time showed the following pure tones:



HERTZ



1000
2000
3000
4000
RIGHT
35
45
60
60

Demonstrated right ear speech recognition ability during the examination was 72 percent.  The average of the foregoing pure tones is 50 decibels.  Under Table VI, the Veteran the April 2012 examination again showed Level V hearing loss in his right ear.  As noted above, that degree of hearing loss correlates in this case to a non-compensable disability rating.

Pursuant to the Board's remand, the Veteran was afforded a new VA audiological examination in February 2015.  Demonstrated pure tones included:



HERTZ



1000
2000
3000
4000
RIGHT
45
60
65
80

During that examination, the Veteran showed 80 percent speech recognition ability in his right ear.  In terms of overall function, the VA examiner opined that the extent of hearing loss shown did not impact the ordinary conditions of the Veteran's daily life or his ability to work.  The average of the pure tones demonstrated during the examination is 63 decibels.  The findings from the examination equate to Level IV hearing in the Veteran's right ear.  Once again, the Board assigns a Level I designation for the Veteran's left ear.  Application of Table VII correlates again to a non-compensable disability rating.

The Veteran testified during his Board hearing that his hearing loss presents difficulties understanding his spouse during conversations in the car, understanding his grandchildren, and watching television.  He relates that in order to understand speech, he is required to face the speaker and have his back to a wall because background noise disrupts his ability to hear clearly.  He testified also that he sometimes reads the speaker's lips.

The Board is sympathetic to the Veteran's complaints and in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  Still, as explained above, the assignment of disability ratings for hearing loss is derived primarily by the mechanical application explained and applied above.  Hence, the Board must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In this case, the "mechanical application" of the diagnostic criteria to the evidence establishes that the Veteran is not entitled to a compensable disability rating for right ear hearing loss.

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extra-schedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321 (b) does not rely exclusively on objective test results to determine whether an extra-schedular rating is warranted.  See Martinak, 21 Vet. App. at 455.

Here, the February 2015 VA examiner opined that the degree of hearing impairment shown by the Veteran does not impact his daily life or ability to function in a workplace.  That conclusion appears to be consistent with the specific types of impairment and difficulties reported by the Veteran and the other evidence in the record.  Overall, the findings and opinions expressed by the February 2015 VA examiner provide a sufficient description of the functional effects associated with the Veteran's hearing loss.  Considered together with the functional impairment reported by the Veteran during his contemporaneous Board hearing, the evidence of record is sufficient to allow the Board to consider whether referral for an extra-schedular disability rating is appropriate under 38 C.F.R. § 3.321 (b).

In Thun v. Peake, 22 Vet App 111 (2008), the Court established a three-step inquiry for determining whether an extra-schedular rating is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, in order to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, the Board finds that the schedular rating currently assigned for hearing loss reasonably describes the Veteran's disability level and symptomatology.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran has reported generally that his hearing loss impairs his ability to understand speech and that he has difficulty hearing amidst background noise.  The Court has held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are precisely the effects that VA's audiometric tests are designed to measure.  Doucette v. Shulkin, No. 15-2818, 2017 WL 877340, at *3 (Vet. App. Mar. 6, 2017).  The situations noted by the Veteran in this case amount to decreased hearing and difficulty understanding speech in an everyday work environment and are not exceptional or unusual for someone with hearing loss.  In Doucette, the Court recognized that there were other functional effects that the rating criteria did not discuss or account for, such as dizziness, vertigo, ear pain, recurrent loss of balance, social isolation, etc.  No such effects are present in this case.  The Board, therefore, has determined that consideration of the assignment of an extra-schedular rating under 38 C.F.R. 3.321 is not warranted.

The Veteran is not entitled to a compensable disability rating for right ear hearing loss.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.


ORDER

A compensable disability rating for right ear hearing loss is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


